Name: Commission Regulation (EEC) No 1440/83 of 3 June 1983 amending Regulation (EEC) No 1598/77 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 6 . 83 Official Journal of the European Communities No L 146/ 11 COMMISSION REGULATION (EEC) No 1440/83 of 3 June 1983 amending Regulation (EEC) No 1598/77 laying down detailed rules for the sale of milk and certain milk products at reduced prices to schoolchildren HAS ADOPTED THIS REGULATION : Article 1 Article 4 ( 1 ) of Regulation (EEC) No 1598/77 is hereby amended as follows :  '1 June 1982' is replaced by '1 June 1983',  in point (a), '30,16 ECU' is replaced by '30,86 ECU',  in point (b), ' 17,40 ECU' is replaced by ' 17,81 ECU',  in point (c), '7,47 ECU' is replaced by '7,64 ECU'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), Having regard to Council Regulation (EEC) No 1080/77 of 17 May 1977 on the supply of milk and certain milk products at reduced prices to school ­ children (3), as last amended by Regulation (EEC) No 121 1 /83 (4), and in particular Article 4 thereof, Whereas the Community financial contribution for the various types of milk products sold to pupils are fixed in Article 4 ( 1 ) of Commission Regulation (EEC) No 1 598/77 (5), as last amended by Regulation (EEC) No 2518/82 (6) ; whereas, as a result of the amendment of Regulation (EEC) No 1080/77, the amounts of the Community contribution must also be changed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 140, 20 . 5 . 1982, p. 1 . (3) OJ No L 131 , 26 . 5 . 1977, p. 8 . 0 OJ No L 132, 21 . 5 . 1983, p. 10 . 0 OJ No L 177, 16 . 7 . 1977, p. 22 . (6) OJ No L 268 , 17 . 9 . 1982, p. 41 .